Title: From George Washington to Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, June 1781
From: Washington, George
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly


                        
                            
                                c.1781 June 3
                            
                        
                        Questions—& propositions.
                        Has the Count de Grasse a decided Naval force now in these Seas?
                        Is it probable that he will maintain that superiority.
                        During the operation against New York (if circumstances will warrant the undertaking) or to the Southward (if
                            it should not) will the Ct de Grasse engage to co-operate to the final success—or to the relinquishment by mutual consent
                            upon full conviction of the impracticablility of succeeding?
                        Does he think it practicable, considering the force & position of the enemy, & that of his
                            own to force the harbour of New York, & will he attempt it?
                        What Land force has he on board the Fleet?
                        How far will that force be subject to my disposal in an operation when the whole force is directed to one
                            point but, possibly, by different approaches.

                    